Riddick, J. The facts in this case are similar to those in the case of Pine Bluff Water & Light Company v. Schneider, just decided, (ante, p. 109) except that the plaintiff was guilty of no contributory negligence. The injury was occasioned by the same explosion caused by the co-operating negligence of Hammert and tbe water and light company. The case is controlled by the rule announced in the recent case of City Electric Railway Co. v. Conery. Conery was injured by the concurring negligence of the railway company and a third party. It was held that both parties whose negligence directly contributed to cause the injury were liable therefor. City Electric Ry. Co. v. Conery, 61 Ark. 381; Atkinson v. Goodrich Transportation Co. 60 Wis. 141; Shearman & Red. Neg. sec. 34. Whittaker’s Smith, Neg., 31, and note. The judgment of the circuit court is therefore affirmed.